CORRECTED NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 02/22/2022.  In applicant’s amendments claims 2-5, 7, and 9 were cancelled, claims 1, 6, and 8 were amended. Claims 1, 6, and 8 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 02/22/2022 and in view of the examiner’s amendments below. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexandre Vladimirovich Kassiantchouk on 07/06/2022.
The application has been amended as follows:
Claims 1 and 8 cancelled.
Claim 6, line 3: amended “bottle” to ---the bottle---.
Claim 6, line 6: amended “the diameter” to ---a diameter---.
Claim 6, line 6: amended “of said bottle’s bottom” to ---a bottom of said bottle---.
Claim 6, line 8: amended “the perimeter” to ---a perimeter---.

REASONS FOR ALLOWANCE
Claim 6, as filed on 02/22/2022, and as amended in accordance with the examiner’s amendment is allowable.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 6, the closest prior art US 6401993 B1 (Andrino) fails to teach or render obvious the bottle holder in combination with all of the elements and structural and functional relationships as claimed and further including the silicone circle attached to the bottle’s bottom by sticky tape, taping together the perimeter of said circle and said bottle
The prior art of record does not disclose taping the perimeter, and it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Andrino’s bottle with tape around the perimeter of the bottle and silicone without improper hindsight and without significant modification of the structure of the silicone circle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784